
	

113 S1407 IS: Computer Science Education and Jobs Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1407
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Casey (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to strengthen elementary and secondary computer science education, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computer Science Education and Jobs
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)Computer science
			 is transforming industry, creating new fields of commerce, driving innovation
			 in all fields of science, and bolstering productivity in established economic
			 sectors.
			(2)The Bureau of
			 Labor Statistics predicts that there will be 9,200,000 jobs in the fields of
			 science, technology, engineering, and mathematics by the year 2020. Half of
			 these, or 4,600,000 jobs, will be in computing.
			(3)According to the
			 Bureau of Labor Statistics, in 2012, the national median annual salary was
			 $45,790, and the average annual salary in computer and mathematical occupations
			 was $80,180.
			(4)Elementary and
			 secondary computer science education gives students a deeper knowledge of the
			 fundamentals of computing, yielding critical thinking skills that will serve
			 students throughout their lives in numerous fields.
			(5)Students who take
			 the College Board’s AP computer science examination are 8 times more likely to
			 major in computer science in college. Unfortunately, the College Board reports
			 that in 2012, less than 3,000 of the 40,000 high schools in the United States
			 offered AP computer science examinations.
			(6)Only 14 States allow computer science
			 courses to count toward secondary school core graduation requirements, chilling
			 student interest in computer science courses.
			(7)The Computer Science Teachers Association
			 (CSTA) has found that many States do not have a certification or licensure
			 process for computer science teachers. Where processes do exist, they often
			 have no connection to rigorous computer science content.
			(8)Computer science
			 education has been encumbered by confusion regarding the related but distinct
			 concepts of computer science education, technology education, and the use of
			 technology in education.
			(9)The Association
			 for Computing Machinery and the CSTA have established a clear 4-part,
			 grade-appropriate framework of standards for computer science education to
			 guide State reform efforts.
			(10)With the growing
			 importance of computing in society, the need for students to understand the
			 fundamentals of computing, and the significant challenges elementary and
			 secondary computer science education faces, broad support for computer science
			 education is needed to catalyze reform.
			3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Computer science
			 definitionsSection 9101 (20
			 U.S.C. 7801) is amended—
			(1)by redesignating
			 paragraphs (7) through (43) as paragraphs (8) through (44),
			 respectively;
			(2)by inserting after
			 paragraph (6) the following:
				
					(7)Computer
				scienceThe term computer science means the study of
				computers and algorithmic processes and includes the study of computing
				principles, computer hardware, software design, computer applications, and the
				impact of computers on
				society.
					;
			(3)in paragraph (12),
			 as redesignated by paragraph (1), by striking and geography and
			 inserting geography, and computer science; and
			(4)in subparagraph
			 (A)(i) of paragraph (35), as redesignated by paragraph (1), by inserting
			 (including computer science) after academic
			 subjects.
			5.Expanding access
			 to advanced placement computer scienceSection 1705(c)(4) (20 U.S.C. 6535(c)(4)) is
			 amended by striking and science and inserting science,
			 and computer science.
		6.Computer science
			 in state plans
			(a)State
			 plansSection 1111(b) (20
			 U.S.C. 6311(b)) is amended—
				(1)in paragraph
			 (1)(E), by adding at the end the following: Computer science is included
			 as a subject under this subparagraph.; and
				(2)in paragraph
			 (8)—
					(A)in subparagraph
			 (D), by striking and at the end;
					(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(F)how the State educational agency shall
				consider including computer science in academic standards, academic
				accountability, and assessments under subsection
				(b).
							.
					(b)Highly qualified
			 teachersSection 1119(a)(2) (20 U.S.C. 6319(a)(2)) is amended by
			 striking the period after school year and inserting ,
			 except that computer science teachers shall be found to be highly qualified not
			 later than the end of the 2015–2016 school year..
			7.Computer science
			 in mathematics and science partnerships
			(a)Subpart
			 headingPart B of title II
			 (20 U.S.C. 6661 et seq.) is amended by inserting after the part heading the
			 following new subpart heading:
				
					1Partnership
				Grants
					.
			(b)Purposes and
			 definitions
				(1)Section 2201(a)(3) (20 U.S.C. 6661(a)(3))
			 is amended by striking and engineers and inserting
			 engineers, computer science professionals, and informatics
			 professionals.
				(2)Section 2201(b) (20 U.S.C. 6661(b)) is
			 amended—
					(A)in paragraph
			 (1)(A)(ii), by striking or science and inserting science,
			 informatics, or computer science;
					(B)in paragraph
			 (1)(B)(i), by inserting informatics, computer science, after
			 science,; and
					(C)by inserting at
			 the end of such section the following:
						
							(3)Mathematics and
				ScienceThe term
				mathematics and science means science, technology, engineering,
				mathematics, and computer
				science.
							.
					(c)Authorized
			 activities
				(1)Section 2202(c) (20 U.S.C. 6662(c)) is
			 amended—
					(A)in paragraph (4),
			 by striking and science and inserting science,
			 informatics, and computer science;
					(B)in subparagraphs (A), (C), and (D) of
			 paragraph (4), by striking or science and inserting
			 science, informatics, or computer science;
					(C)in paragraph (5),
			 by striking and science. at the end and inserting ,
			 science, computer science, and informatics.;
					(D)in paragraph (8),
			 by striking and engineers and inserting engineers,
			 computer science professionals, and informatics professionals;
			 and
					(E)in paragraph (10),
			 by striking engineering and technology and inserting
			 informatics.
					(2)Section
			 2202(e)(2)(C) (20 U.S.C. 6662(e)(2)(C)) is amended—
					(A)in clause (ii), by
			 striking or the sciences and inserting the sciences,
			 informatics, or computer science; and
					(B)in clause (iii),
			 by striking engineering, and science. and inserting
			 engineering, science, informatics, and computer science.
					(d)Conforming and
			 technical amendments
				(1)The table of contents in section 2 is
			 amended by inserting after the item relating to the heading to part B of title
			 II the following:
					
						
							Subpart 1—Partnership
				Grants
						
						.
				(2)Section 2201 (20
			 U.S.C. 6661) is amended—
					(A)in subsection
			 (a), by striking part and inserting subpart;
			 and
					(B)in subsection
			 (b), by striking part and inserting
			 subpart.
					(3)Section 2202 (20
			 U.S.C. 6662) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 each of subparagraphs (B) and (C) of paragraph (2), by striking
			 part and inserting subpart;
						(ii)in
			 paragraph (3), by striking part and inserting
			 subpart; and
						(iii)in paragraph
			 (4), by striking part and inserting subpart each
			 place the term appears;
						(B)in each of
			 paragraphs (1) and (2)(E) of subsection (b), by striking part
			 and inserting subpart;
					(C)in subsection
			 (c), by striking part and inserting
			 subpart;
					(D)in each of
			 paragraphs (1) and (2) of subsection (d), by striking part and
			 inserting subpart;
					(E)in subsection
			 (e)(1), by striking part and inserting subpart
			 each place the term appears; and
					(F)in subsection
			 (f), by striking part and inserting
			 subpart.
					(4)Section 2203 (20
			 U.S.C. 6663) is amended by striking part and inserting
			 subpart.
				8.Expanding teacher
			 preparation programs for computer science teachers
			(a)Computer science
			 model teacher preparation programPart B of title II (20 U.S.C. 6661 et
			 seq.), as amended by section 7, is further amended by adding at the end the
			 following:
				
					2Model Teacher Preparation Program
						2211.Computer
				science model teacher preparation program
							(a)EstablishmentThe Secretary is authorized to award grants
				to institutions of higher education to improve training for elementary school
				and secondary school computer science teachers.
							(b)EligibilityThe
				Secretary may award a grant under this section to an institution of higher
				education that—
								(1)has, at
				minimum—
									(A)a program in
				teacher education; and
									(B)a program in
				computer science or informatics; and
									(2)submits an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require.
								(c)Use of
				fundsAn institution of higher education that receives a grant
				under the section shall use the grant funds to carry out not less than 1 of the
				following activities:
								(1)Develop courses
				for undergraduate students that—
									(A)prepare such
				students to teach computer science in elementary schools and secondary
				schools;
									(B)address content
				and pedagogy in informatics or computer science education; and
									(C)engage the teacher
				education department and other relevant departments at the institution of
				higher education.
									(2)Develop and fund teacher mentoring programs
				to support elementary school and secondary school computer science teachers who
				are new to the profession.
								(d)Duration of
				grantsEach grant awarded by the Secretary under this section
				shall be for a period of 5 years.
							(e)ReportNot
				later than 180 days after the conclusion of the grant period described under
				subsection (d), an institution of higher education that receives a grant under
				this section shall submit to the Secretary and Congress a report that—
								(1)identifies the number of teachers served
				under the grant;
								(2)identifies the number of teachers described
				in paragraph (1) who obtain a teaching position in a computer science
				classroom; and
								(3)evaluates the activities carried out under
				this
				section.
								.
			(b)Technical
			 amendmentThe table of
			 contents in section 2 is amended by inserting before the item relating to part
			 C of title II the following:
				
					
						Subpart 2—Model teacher preparation
				program
						Sec. 2211. Computer science model teacher
				preparation
				program.
					
					.
			9.Computer science
			 in the Robert Noyce teacher scholarship programSection 10 of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended—
			(1)by striking
			 and mathematics and inserting mathematics, informatics,
			 and computer science in each place it appears;
			(2)in subsection
			 (a)(3)(B), by striking or mathematics and inserting
			 mathematics, informatics, and computer science;
			(3)in subsections
			 (b)(1)(D)(i), (c)(1)(A), (d)(1), and (i)(7), by striking or
			 mathematics each place the term appears and inserting
			 mathematics, informatics, or computer science; and
			(4)in subsection (i)(5), by striking or
			 mathematics and inserting mathematics, or computer
			 science.
			
